Citation Nr: 1230692	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability to include a depressive disorder, to include as secondary to service-connected low back disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for low back strain, for the period from June 24, 1997 to May 30, 2007. 

4.  Entitlement to an initial disability rating in excess of 40 percent for low back strain, for the period from May 31, 2007.

5.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity lumbar radiculopathy associated with low back strain.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio in March 2006, and the RO in San Juan, the Commonwealth of Puerto Rico in March and October 2007; which in combination denied the benefits sought on appeal.  The case is currently within the jurisdiction of the San Juan RO.

In a July 2009 decision, the Board denied service connection for depression.  In that decision the Board also remanded the case for further development or other action with respect to the remainder of the service connection claims on appeal and as to entitlement to an initial disability rating in excess of 10 percent for a lumbosacral strain.  The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010 the Court granted an April 2010 joint motion of the appellant and Secretary of VA (the Parties) for partial remand of the July 2009 decision, as to the denial of service connection for depression.  

In a January 2011 decision, the Board denied service connection for an acquired psychiatric disability to include depression; and remanded the case for other actions.  The Veteran appealed that Board decision to the Court, which in May granted a joint motion of the Parties to vacate and remand that part of that Board decision denying service connection for a psychiatric disability.  

During the appeal, in an April 2011 rating decision, the RO (1) increased the initial rating for lumbosacral strain a disability rating from 10 to 40 percent effective from May 31, 2007; and (2) granted a separate 20 percent disability rating for left lumbar radiculopathy associated with low back strain, effective from April 4, 2007.  The Veteran expressed his disagreement with both the May 31, 2007, effective date for the grant of a 40% rating for low back strain; and "the 20% rating for left lumbar radiculopathy, effective from April 4, 2007."  This, however, does not initiate a separate appeal with respect to these issues, as they are considered part of the current lumbosacral strain initial disability rating claim already on appeal.  

The claim for service connection for hearing loss of the right ear is decided here.  The remainder of the issues on appeal here are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that Veteran's right ear hearing loss first manifested many years after service and is not related to his service or to any aspect thereof, including exposure to loud noise in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated during military service; and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

The VCAA duty to notify was satisfied by way of letters sent to the appellant between May 2006 and July 2008, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for service connection.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in an April 2011 supplemental statement of the case. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded VA examination regarding this claim.  Findings from the examination report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a VLJ but the Veteran declined.  

II.  Merits of the Right Ear Hearing Loss Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With audiological examinations, the threshold for normal hearing is from 0 decibels (dB) to 20 dB; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, unless a hearing loss as defined under 38 C.F.R. § 3.385 is shown, VA may not grant service connection for hearing loss.  

The Veteran's service records shows that he served from September 1973 to September 1976.  His Report of Separation from Active Duty shows that his military specialty was Tactical Microwave Systems Operations and Maintenance.  

Service treatment records show that when hearing was measured in September 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
/
20
LEFT
10
5
5
/
15

The service treatment records on file show that the Veteran was seen in  May 1975 for complaints found to be right otitis media.  At the time he had a slight cold.  He was seen in July 1975 for complaints of right ear bleeding that was treated at that time by irrigation.  When seen by ENT for consultation that month, the provider recorded a finding of laceration of the right ear canal with Q-tip.

When seen for follow-up examination in August 1975, the assessment was resolved externa otitis and possible otitis media.  When seen a few days later the ear looked good and no further visits were planned.  The Veteran was seen in November 1975 for complaints of nose bleed and right ear ache.  That report indicates findings of otitis externa.  

March 1976 service treatment record shows that the Veteran reported having trouble in the past year after he accidentally pushed a Q-tip into the ear causing bleeding.  Examination showed that the right external canal was irritated and the tympanogram was dull red and impacted.  The assessment was right otitis media and externa.  Another March 1976 treatment record contains an impression of external otitis.  The Veteran was treated at that time with Actifed and Ampicillin.  The Veteran was seen in June 1976 with complaints of an ear ache for four days, and he had had a slight cold and sore throat.  The impression at that time was external otitis.

In connection with a claim for service connection, in part for a right ear condition, the Veteran underwent VA examination in December 1976.  At that time the Veteran reported that he had injured his right ear using a Q-tip in 1975, resulting in bleeding at the time.  At the December 1976 VA examination the Veteran reported no complaints referable to right ear hearing loss or as to a right ear condition of any kind, and no referable finding or diagnosis is shown in the report of examination.

The reports of VA general examinations in June 1993 and August 1995 both contain findings with respect to ears of no abnormal findings.

A July 2006 private hearing evaluation report contains audiology findings in graphic form reflecting that the auditory threshold at 4000 Hertz was greater than 40 decibels, thereby meeting the regulatory criteria for right ear impaired hearing to be considered a disability under 38 C.F.R. § 3.385. 

The report of an August 2009 VA examination shows that the Veteran reported a history of mild hearing loss in the right ear.  He indicated that this was associated with trauma in the right ear canal in 1975, with several episodes of otitis media/externa in the right ear.  He reported he had no history of military, occupational, or recreational noise exposure.  At that time pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
16
25
28
45
LEFT
15
15
16
18
15

At that time, word recognition scores were measured to be 98 percent in the right and left ears.  The report contains a diagnosis of right ear: hearing within normal limits for the low and middle frequencies (500 Hz to 2000 Hz), with mild sensorineural hearing loss for frequencies 3000 Hz to 4000 Hz; left ear hearing within normal limits across all test frequencies; and speech audiometry showed hearing within normal limits for communication purposes, and excellent speech discrimination ability, bilaterally.  Tympanometry results showed adequate middle ear pressure, adequate ear canal volume, and adequate tympanic mobility, bilaterally.

The August 2009 VA examination report shows that that after carefully reviewing the Veteran's VA medical records on file, comparing audiological tests including prior and post military service, the examiner concluded with an opinion that the right ear hearing loss was not caused by or the result of his active military service.  As rationale, the examiner noted that post service audiology tests were normal; that the history of right ear canal trauma/laceration in 1975 was external and due to a Q-tip, and that the tympanic membrane remained intact; and that the history of otitis media and externa all resolved.  

On review, the audiology findings from the August 2009 VA examination report and the essentially similar findings from the July 2006 private hearing evaluation report, both meet criteria under VA regulations to be considered a disability of right ear impaired hearing for VA purposes.  38 C.F.R. § 3.385.  However, the preponderance of the evidence is against a finding that the Veteran's claimed right ear hearing loss is etiologically related to service.  First, there is no medical evidence in service of any right ear hearing loss or any significant worsening of the Veteran's hearing acuity during service.  The Veteran made no complaints of any sense of hearing impairment during service, albeit he was seen several times in 1975 and 1976 through June 1976 for treatment of otitis media/externa.  

During VA examinations in December 1976, June 1993 and August 1995, the Veteran did not report any complaints referable to hearing loss, and no abnormal findings were recorded with respect to ears.  The first evidence of a right ear hearing loss impairment meeting criteria to be considered a disability under 38 C.F.R. § 3.385, is shown only in July 2006, at the time of the private hearing evaluation report, containing audiology findings in graphic form reflecting that the auditory threshold at 4000 Hertz is greater than 40 decibels.  
 
There is no medical evidence of any right ear hearing loss as defined by VA within one year of separation from service so as to warrant service connection on the basis of presumption of an organic disease of the nervous system.  See 38 C.F.R. §§ 3.307, 3.309.  Given the extensive length of time between separation from service, and the date of the first evidence showing complaints of right ear hearing loss and first diagnosis of a right ear hearing loss as defined by VA, the Veteran is not entitled to service connection for right ear hearing loss on a presumptive basis or on the basis of there being a continuity of symptomatology since service.  

The preponderance of the evidence is against a finding that the Veteran has had a continuity of right ear hearing loss since service.  As reflected in the clinical record during and after service, the Veteran made no complaints of such condition during service or until 2006.  To the extent the Veteran now reports any continuity of right ear hearing loss since service, this report conflicts with contemporaneous medical records since during service.  On this basis, the Board finds that any report by the Veteran of having right ear hearing loss since service is not credible as this account is not consistent with the clinical history on file.

As discussed above, the only medical opinion on the question is against a finding of a link between the Veteran's right ear hearing loss and service.  Service connection may be granted when the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's right ear hearing loss.  Rather, the evidence of record weighs against such a finding.  Thus, service connection for right ear hearing loss is not warranted.

In determining that service connection for right ear hearing loss is not warranted, the Board has considered the Veteran's assertions that his hearing loss is related to his service.  To the extent that he ascribes his current right ear hearing loss to any acute disease in service, his opinion is not as probative as that offered by the VA examiner.  The VA examiner has specific training and learned knowledge that affords the examiner a probative basis to determine the origin and onset of the condition, and the examiner has offered a rationale in support of the assessment.  

Thus, although the Veteran asserts that his ear infections during service resulted in the current hearing loss diagnosis, his statements are outweighed by the medical nexus opinion offered by the VA medical professional whose opinion was based on a review of the Veteran's medical records, the Veteran's lay report regarding his disability, the results of objective testing, and specialized training.

In sum, the weight of the credible evidence shows that the Veteran's right ear hearing loss, first manifested many years after service, is not related to service or any incident therein.  As the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

In May 2011 the Court granted an April 2011 joint motion of the Parties, to vacate that part of the Board's January 2011 decision denying service connection for a psychiatric disability, including depression.  In the joint motion, the Parties agreed that a remand was necessary for VA to attempt to obtain any additional VA records that have not been obtained.  In this regard the Parties noted that in correspondence the Veteran had reported receiving continued treatment from VA.  

Review of the claims files and the Virtual VA digital database does not show any VA treatment records dated after July 2007 (printed in September 2007).  In light of the joint motion granted by the Court, a remand is necessary to ensure that all relevant VA medical records not on file but available from VA are obtained if possible.  

Given the strong likelihood additional records exist; a current examination addressing the etiology of the Veteran's disability also should be sought.  This opinion also should address the private medical opinions on the subject obtained since the last VA examination in 2007.  

Regarding the low back disability and associated neurologic disorders claims, the absence of any treatment records dated since 2007 in the file, together with the likelihood such additional treatment records exists necessitates these matters should be remanded to obtain any such records and a report from a current examination.  

Finally, in view of the development to be undertaken, a decision by the Board on the Veteran's TDIU claim would at this point be premature.    

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of VA or private medical treatment pertinent to the Veteran's (a) psychiatric symptomatology, as well as (b) any lumbosacral spine/low back symptomatology including any associated neurologic pathology/impairment.  In this regard the RO should ask the Veteran for names and addresses of any private medical provider and for locations of VA medical facilities where he received treatment.  Regardless of the response, the RO should attempt to obtain copies of any VA treatment records regarding these disabilities from the San Juan, Puerto Rico, VA Medical Center dated since July 2007.

2.  Advise the Veteran that he or others who have first-hand knowledge or were contemporaneously informed, may submit lay statements: 
(a) describing their impressions regarding the onset and chronicity of any psychiatric disorder since the onset of any service-connected disability to include low back symptomatology; and 
(b) fully describing the various symptoms and impairment resulting from his service-connected low back disability; and 
(c) the impact of the psychiatric and low back disabilities on his ability or inability to work.  

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completion of the above actions, schedule the Veteran for appropriate VA low back examination to determine the nature, extent, frequency and severity of any identified orthopedic and neurologic impairment related to his service-connected low back disability.  The report should address range of motion, flare-ups, incapacitating episodes, and neurologic impairment.  Likewise, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate.  In providing such opinion, the examiner is to take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

[In this regard, the examiner is advised that the Veteran's service-connected disabilities currently consist of the following: (a) low back strain, and (b) left lower extremity lumbar radiculopathy associated with low back strain.  Note that if the examiner concludes that any other neurologic pathology (other than the service-connected left lower extremity lumbar radiculopathy associated with low back strain) is associated with the Veteran's low back strain, then the examiner here should consider such condition as one of the Veteran's service-connected disabilities for purposes of the TDIU query.]

The examiner should set forth a complete rationale for all findings and conclusions. 

4.  Schedule the Veteran for VA examination to determine the nature, onset, and likely etiology of any acquired psychiatric disorder.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination, noting the medical opinions already of record.  

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms and the examiner should conduct all necessary studies, and all findings should be set forth in the report.

After review of the evidence on file, and examining the Veteran, the examiner should identify any acquired psychiatric disorder.  For any acquired psychiatric disorder identified, the examiner should provide an opinion addressing whether it is as likely as not (a probability of 50 percent or greater) that the psychiatric disorder was caused or aggravated by a service-connected disability.  

The examiner should set forth a complete rationale for all findings and conclusions. 

5.  Then readjudicate the appealed claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


